NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  JUSTIN WADE LUNSFORD, Petitioner.

                         No. 1 CA-CR 19-0282 PRPC
                              FILED 1-23-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2008-007842-001
              The Honorable Janet E. Barton, Judge Retired

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Respondent

KBunited LLC, Phoenix
By Kerrie M. Droban
Counsel for Petitioner
                           STATE v. LUNSFORD
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Jennifer M. Perkins and Judge James B. Morse Jr. joined.


W E I N Z W E I G, Judge:

¶1            Petitioner Justin Wade Lunsford seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s second
petitioner.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2